EXHIBIT 10.1

 

WARREN RESOURCES, INC.

 

RESTRICTED STOCK UNIT AGREEMENT

 

THIS Restricted Stock Unit Agreement (this “Agreement”), dated as of May 2, 2012
(“Grant Date”) by and between Warren Resources, Inc., a Maryland Corporation
(the “Corporation”), and                                                (the
“Employee”), is entered into as follows:

 

WHEREAS, the Corporation has established the 2010 Stock Incentive Plan (the
“Plan”), a copy of which can be found on the Securities and Exchange Commission
Web Site at:

 

http://www.sec.gov/Archives/edgar/data/892986/000104746910003498/a2197906zdef14a.htm

 

or by written or telephonic request to the Corporation Secretary, and which Plan
made a part hereof; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Corporation
(“Committee”) determined that the Employee be granted restricted stock units
subject to the restrictions stated below, and as hereinafter set forth;

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.  Grant of Restricted Stock Units.

 

Subject to the terms and conditions of this Agreement and of the Plan, the
Corporation hereby credits to a separate account maintained on the books of the
Corporation (“Account”)                                  restricted stock units
(the “Units”). On any date, the value of each Unit shall equal the fair market
value of a share of the Corporation’s Common Stock (“Stock”). For purposes of
this Agreement, “fair market value” shall be deemed to be the mean of the
highest and lowest quoted selling prices for a share of Stock on that date as
reported on The NASDAQ Stock Market, Inc.

 

2.  Vesting Schedule.

 

The interest of the Employee in the Units shall vest (net of shares withheld for
applicable tax withholdings):

 

1/3rd of such Units on May 2, 2013,

1/3rd of such Units on May 2, 2014, and

1/3rd of such Units on May 2, 2015,

 

so as to be 100% vested on May 2, 2015, conditioned upon the Employee’s
continued employment with the Corporation as of each vesting date.
Notwithstanding the foregoing vesting schedule, if a Change in Control Event (as
defined in the Plan) occurs with respect to the Corporation, all unvested Units
shall immediately vest

 

1

--------------------------------------------------------------------------------


 

3.  Restrictions.

 

(a)  The Units granted hereunder may not be sold, pledged or otherwise
transferred and may not be subject to lien, garnishment, attachment or other
legal process. The period of time between the date hereof and the date the Units
become vested is referred to herein as the “Restriction Period.”

 

(b)  If the Employee’s employment with the Corporation is terminated by the
Corporation “for cause” or voluntarily by the Employee, the balance of the Units
subject to the provisions of this Agreement which have not vested at the time of
the Employee’s termination of employment shall be forfeited by the Employee.

 

4.  Dividends.

 

If on any date the Corporation shall pay any dividend on the Stock (other than a
dividend payable in Stock), the number of Units credited to the Employee’s
Account shall as of such date be increased by an amount equal to: (a) the
product of the number of Units credited to the Employee’s Account as of the
record date for such dividend, multiplied by the per share amount of any
dividend (or, in the case of any dividend payable in property other than cash,
the per share value of such dividend, as determined in good faith by the Board
of Directors of the Corporation), divided by (b) the fair market value of a
share of Stock on the payment date of such dividend. In the case of any dividend
declared on Stock which is payable in Stock, the number of Units credited to the
Employee shall be increased by a number equal to the product of (x) the
aggregate number of Units that have been credited to the Employee’s Account
through the related dividend record date, multiplied by (y) the number of shares
of Stock (including any fraction thereof) payable as a dividend on a share of
Stock.

 

5.  Changes in Stock.

 

In the event of any change in the number and kind of outstanding shares of Stock
by reason of any recapitalization, reorganization, merger, consolidation, stock
split or any similar change affecting the Stock (other than a dividend payable
in Stock) the Corporation shall make an appropriate adjustment in the number and
terms of the Units credited to the Employee’s Account so that, after such
adjustment, the Units shall represent a right to receive the same consideration
(or if such consideration is not available, other consideration of the same
value) that the Employee would have received in connection with such
recapitalization, reorganization, merger, consolidation, stock split or any
similar change if he had owned on the applicable record date a number of shares
of Stock equal to the number of Units credited to the Employee’s Account prior
to such adjustment.

 

6.  Form and Timing of Payment.

 

On the first to occur of the following, the Corporation shall pay to the
Employee a number of shares of Stock equal to the aggregate number of vested
Units credited to the Employee as of such date:

 

(a)  On the vesting anniversaries of the Grant Date; or

(b)  The first date on which occurs a Change of Control.

 

7.  Taxes.

 

The Employee shall be liable for any and all taxes, including withholding taxes,
arising out of this grant or the vesting of Units hereunder. Unless the Employee
makes payment of the

 

2

--------------------------------------------------------------------------------


 

withholding in cash, a portion of the Stock subject to each Unit having a fair
market value equal to the Corporation’s withholding obligation will be withheld
to cover required taxes, and the net number of shares of Stock will be paid to
the Employee.

 

8.  Grant Subject to Plan; Conflict

 

This grant is subject to all the terms, conditions, limitations and restrictions
contained in the Plan.  In the event of any conflict or inconsistency between
the terms hereof and the terms of the Plan, the terms of the Plan shall be
controlling

 

9.  Miscellaneous.

 

(a)  This grant is not a contract of employment and the terms of your employment
shall not be affected hereby or by any agreement referred to herein except to
the extent specifically so provided herein or therein.  Nothing herein shall be
construed to impose any obligation on the Corporation, the Subsidiary or on any
other subsidiary corporation or parent corporation thereof to continue your
employment, and it shall not impose any obligation on your part to remain in the
employ of the Subsidiary or of any subsidiary corporation or parent corporation
thereof.

 

(b)  All amounts credited to the Employee’s Account under this Agreement, until
vested, shall continue for all purposes to be a part of the general assets of
the Corporation. The Employee’s interest in the Account shall make him only a
general, unsecured creditor of the Corporation.

 

(c)  The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.

 

(d)  Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to the Employee at her address
then on file with the Corporation.

 

(e)  You hereby represent that you have received a copy of the Plan and that you
have had ample opportunity to review the Plan and ask questions with respect
thereto.

 

(f)  This Agreement and the Plan constitute the entire agreement of the parties
with respect to the subject matter hereof.

 

 

 

 

WARREN RESOURCES, INC.

 

 

 

 

 

 

 

 

By

 

 

 

Name: Norman F. Swanton

 

 

Title: Chairman and Chief Executive Officer

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

3

--------------------------------------------------------------------------------